DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The priority date of this application is its filing date, 12/06/2018.

Status of Claims
Claims 1, 2, 6, and 7 are pending in the application.
Claims 3-5 have been cancelled.
Claims 6 and 7 have been withdrawn from consideration.
Claims 1 and 2 are present for consideration.

Election/Restrictions
Applicant elected to prosecute Invention I (a biodegradable metal alloy and method of making) on 11/20/2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a).)

Claim Objections
Claim  1 is objected to because of the following informalities:  a typo. Claim 1 recites the limitation “said metal allow” in line 10.  Applicant is advised to amend Claim 1 to recite “said metal alloy” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. In vitro and in vivo corrosion, mechanical properties and biocompatibility evaluation of MgF2 coated Mg-Zn-Zr alloy as cancellous screws. Materials Science and Engineering: C, 75, pp.1268-1280. 2017) in view of Kaiser et al (Kaiser) US 2012/0095470 A1.
Regarding Claim 1, Li discloses ([Abstract], Figs. 2a and 3a, p. 1269-1271 [Materials and Methods]) a biodegradable anchor (a cancellous screw) for anchoring detached tissue to hard tissue, the anchor being fabricated from a metal alloy, the biodegradable anchor comprising:
a solid screw shaft having a first pointed end and a second end, a plurality of screw threads disposed at said screw shaft substantially along an entire length of said screw shaft between said first and second ends thereof (Fig. 3a):
wherein  said metal alloy includes a magnesium-zinc-zirconium (Mg-Zn-Zr) alloy; and a magnesium fluoride (MgF2) coating over the Mg-Zn-Zr alloy, wherein the Mg-Zn-Zr alloy is a magnesium alloy containing 2.5-6.0 wt% zinc (Zn) and 0.42-0.80 wt% zirconium (Zr) (p. 1269 [Sample Preparation] discloses a magnesium alloy containing 3.2 wt% zinc (Zn) and 0.80 wt% zirconium (Zr).)
However, Li does not disclose a screw shaft having a first pointed end and a second end configured with an eyelet, and sutures extending through said eyelet. Kaiser teaches (Figures 8-11; [0060]) the use of a screw shaft (bone engaging fastener 54)  having a first pointed end and a second end configured with an eyelet (52), and sutures (46) extending through the eyelet, in the same field of endeavor, for the purpose of fastening a tissue to a bone.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second end of the solid screw shaft of Li such that it is configured with an eyelet, and sutures extending through the eyelet, as taught by Kaiser, in order to fasten a tissue to a bone.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kaiser, further in view of Lin (Lin et al. Development of a Novel Degradation-Controlled Magnesium-Based Regeneration Membrane for Future Guided Bone Regeneration (GBR) Therapy. Metals, 2017.  7(11), p.481), and as evidenced by Chen (Chen et al. Biodegradation ZK50 magnesium alloy compression screws: Mechanical properties, biodegradable characteristics and implant test. Journal of Orthopaedic Science, 2020.25(6), pp.1107-1115. )
Regarding Claim 2, Li discloses (p. 1269 column 1, 3rd paragraph) a Mg-3.2Zn-0.8Zr alloy. However, Li does not disclose ZK50, a Mg-5Zn-0.5Zr alloy. Lin teaches ([Abstract]; Figure 1, pages 2-3 [Materials and Methods]) a method of making a  Mg-5Zn-0.5Zr alloy having a magnesium fluoride (MgF2) coating (p.3 [2.3 Surface Fluoride Coating]); wherein the Mg-Zn-Zr alloy is a magnesium alloy containing 5.02 wt% zinc (Zn) and 0.48 wt% zirconium (page 6  discloses a Mg-5Zn-0.5Zr alloy, or  5.02 wt% zinc (Zn) and 0.48 wt% zirconium (Zr)), in the same field of endeavor. Lin explains that the advantages of this composition are improved ductility and corrosion resistance [Abstract.] Chen teaches (Page 3, [Introduction]) “[A]n ideal alloy composition of magnesium biodegradable implants has been suggested to 5 wt.% of zinc and 0.5% wt.% of zirconium, and it is named as ZK50 Mg alloy according to the standard of ASTM (American Society for Testing and Materials.)” Therefore, the Mg-5Zn-0.5Zr alloy disclosed by Lin is ZK50.
Therefore, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the biodegradable anchor of Li, as modified by Kaiser, from the magnesium alloy taught by Lin, Mg-5Zn-0.5Zr alloy also known as ZK50, in order to improve ductility and corrosion resistance.

Response to Arguments
Applicant's arguments, filed 04/20/22, with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 2, Applicant's arguments filed 04/20/22 have been fully considered but they are not persuasive. Applicant argues that the Chen reference was available to the public after the effective filing date of the claimed invention. This argument is not persuasive because the Chen reference was not relied upon to teach the material or the structure of the anchor screw of the present invention. The Chen reference was relied upon to demonstrate that ZK50 is Mg-5Zn-0.5Zr.  The magnesium alloy ZK50, and its material composition are independent of the publication date of the Chen reference. The magnesium alloy ZK50 is well known in the art and predates the  publication of the Chen reference. Moreover, the secondary reference Lin was available to the public before the effective filing date of the claimed invention, and teaches a method of making of the magnesium alloy ZK50, or Mg-5Zn-0.5Zr. Lin was applied in the rejection of Claim 2 to show that the magnesium alloy ZK50 and its advantageous characteristics would have been known to POSITA at the time the invention was effectively filed. Therefore, it would have been obvious to make the biodegradable anchor of Li, as modified by Kaiser, from ZK50, for advantages such as improved ductility and corrosion resistance.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774